DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 5/29/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/25/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53,60-65, and 70-74 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1,5-10, and 14-18   respectively Patent No 10,694,940 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application correspond to the patented claim as follows:
Instant application 16/887,917
Regarding  claim 53, A method for distinguishing the diagnosis of Parkinson's disease from the diagnosis of cognitive impairment in a subject comprising: a. conducting a visual paired-comparison (VPC) test on a computer based system, the VPC test including one or more trials, each trial displaying areas of interest of a novel image to a subject and displaying areas of interest in a familiar image to the subject; b. receiving in an application server eye movement characteristics for the subject for each trial from the computer based system during the VPC test by the subject, wherein the eye movement characteristics are associated with the areas of interest of the novel image and the areas of interest of the familiar image; and c. detecting in the application server whether the eye movement characteristics for the subject match a classifier associated with cognitive impairment that is different from a classifier associated with Parkinson's disease.   
Regarding claim 60, The method of claim 53 further comprising receiving on the computer based system movements of a peripheral input device by the subject; and displaying to the subject on the computer based system an area of interest of the novel image in response to the movements of the peripheral input device.  
Regarding claim 61, The method of claim 53, wherein the peripheral input device is selected from the group consisting of a mouse, touchpad, a joystick, a trackball, a light pen, and a touch screen.  
Regarding claim 62, The method of claim 53 further comprising determining in the application server rehabilitation steps for the subject in response to the cognitive impairment; and providing the subject with the rehabilitation steps.  
Regarding claim 63, The method of claim 62, wherein the rehabilitation steps comprise training the subject to identify a feature of a familiar image.  
Regarding claim 64, The method of claim 62, wherein the rehabilitation steps comprise teaching the subject to increase fixation on one or more areas of the familiar image to facilitate recognition.  
Regarding claim 65,A system for distinguishing the diagnosis of Parkinson's disease from the diagnosis of cognitive impairment in a subject, comprising a. a computer based system for conducting a visual paired-comparison (VPC) test, the VPC test including one or more trials, wherein each trial displays areas of interest of a novel image to a subject and displays areas of interest in a familiar image to the subject; and b. an application server coupled to the computer based system for receiving eye movement characteristics for the subject for each trial from the computer based system during the VPC test by the subject, wherein the eye movement characteristics are associated with the areas of interest of the novel image and the areas of interest of the familiar image, and the eye movement characteristics for the subject match a classifier associated with cognitive impairment that is different from a classifier associated with Parkinson's disease.  
Regarding claim 70, The system of claim 65, wherein the computer based system is for receiving on the computer based system movements of a peripheral input device by the subject, and for displaying to the subject on the computer based system an area of interest of the novel image in response to the movements of the peripheral input device.  
Regarding claim 71, The system of claim 70, wherein the peripheral input device is selected from the group consisting of a mouse, touchpad, a joystick, a trackball, a light pen, and a touch screen.  
Regarding claim 72, The system of claim 65, wherein the application server is for determining in the application server rehabilitation steps for the subject in response to the cognitive impairment, and for providing the subject with the rehabilitation steps.  
Regarding claim 73, The system of claim 72, wherein the rehabilitation steps comprise training the subject to identify a feature of a familiar image.  
Regarding claim 74, The system of claim 73, wherein the rehabilitation steps comprise teaching the subject to increase fixation on one or more areas of the familiar image to facilitate recognition.  
U.S.Patent No. 10,694,942 B2 
Regarding claim 1, A method of diagnosing cognitive impairment of a subject, comprising conducting a visual paired-comparison (VPC) test on a computer based system, the VPC test including one or more trials, each trial simultaneously displaying areas of interest of a novel image to a subject and displaying areas of interest in a familiar image to both eyes of the subject; receiving in an application server eye movement characteristics for the subject for each trial from the computer based system during the VPC test by the subject, wherein the eye movement characteristics are associated with the areas of interest of the novel image and the areas of interest of the familiar image; detecting in the application server whether the eye movement characteristics for the subject  match at least one classifier, wherein the one classifier is associated with the cognitive impairment.  
Regarding claim 5, The method of claim 53 further comprising receiving on the computer based system movements of a peripheral input device by the subj ect; displaying to the subject on the computer based system an area of interest of the novel image in response to the movements of the peripheral input device.  
Regarding claim 6, The method of claim 57, wherein the peripheral input device is selected from the group consisting of a mouse, touchpad, a joystick, a trackball, a light pen, and a touch screen.  
Regarding claim 7, The method of claim 53 further comprising determining in the application server rehabilitation steps for the subject in response to the cognitive impairment; and providing the subject with the rehabilitation steps.  
Regarding claim 8,The method of claim 59, wherein the rehabilitation steps comprise training the subject to identify a feature of a familiar image.  
Regarding claim 9, The method of claim 59, wherein the rehabilitation steps comprise teaching the subject to increase fixation on one or more areas of the familiar image to facilitate recognition.  
Regarding claim 10, A system for diagnosing cognitive impairment of a subject, comprising a computer based system for conducting a visual paired-comparison (VPC) test, the VPC test including one or more trials, wherein each trial simultaneously displays areas of interest of a novel image to a subject and displays areas of interest in a familiar image to both eyes of the subject; and an application server coupled to the computer based system for receiving eye movement characteristics for the subject for each trial from the computer based system during the VPC test by the subject, wherein the eye movement characteristics are associated with the areas of interest of the novel image and the areas of interest of the familiar image, and for detecting whether the eye movement characteristics for the subject  match at least one classifier, wherein the one classifier is associated with the cognitive impairment.  
Regarding claim 14,The system of claim 10, wherein the computer based system is for receiving on the computer based system movements of a peripheral input device by the subject, and for displaying to the subject on the computer based system an area of interest of the novel image in response to the movements of the peripheral input device.  
Regarding claim 15, The system of claim 66, wherein the peripheral input device is selected from the group consisting of a mouse, touchpad, a joystick, a trackball, a light pen, and a touch screen.  
Regarding claim 16, The system of claim 10, wherein the application server is for determining in the application server rehabilitation steps for the subject in response to the cognitive impairment, and for providing the subject with the rehabilitation steps.  
Regarding claim 17, The system of claim 68, wherein the rehabilitation steps comprise training the subject to identify a feature of a familiar image.  
Regarding claim 18, The system of claim 69, wherein the rehabilitation steps comprise teaching the subject to increase fixation on one or more areas of the familiar image to facilitate recognition.  




Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 53,55-61,65-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Massengill et al (6,290,357) in view of Meyer et al (2013/0345524 A1).
Regarding  claim 53, Massengill et al  discloses (refer to figures 1-5) a method for distinguishing the diagnosis of Parkinson's disease from the diagnosis of cognitive impairment in a subject comprising: a. conducting a visual paired-comparison (VPC) test on a computer based system (2) , the VPC test including one or more trials, each trial displaying areas of interest of a novel image to a subject and displaying areas of interest in a familiar image to the subject; b. receiving in an application server eye movement characteristics for the subject for each trial from the computer based system(2)  during the VPC test by the subject, and the areas of interest of the familiar image; and c. detecting in the application server whether the eye movement characteristics for the subject match a classifier associated with cognitive impairment that is different from a classifier associated with Parkinson's disease ( abstract, column 6, lines 32-45).  
Massengill et al discloses all the claimed limitations except wherein the eye movement characteristics are associated with the areas of interest of the novel image.
Meyer et al discloses, the eye movement characteristics are associated with the areas of interest of the novel image (paragraph 0019 and paragraph 0062 and paragraph 0088).
It would have been obvious to one of ordinary skill in the art at the time of an invention was made to provide the eye movement characteristics are associated with the areas of interest of the novel image in to the Massengill et al  a method for distinguishing the diagnosis of Parkinson's disease from the diagnosis of cognitive impairment  for the purpose of  accurate and efficient device and method for clinically the degree of patient neurological assessment as taught by Meyer (paragraph 0009).
Regarding claim 55, combination of Massengill et al in view of Meyer et al discloses, wherein the cognitive impairment is mild cognitive impairment (MCI).  
Regarding claim 56, combination of Massengill et al in view of Meyer et al discloses wherein the mild cognitive impairment is early stage Alzheimer's disease.  
Regarding claim 57, combination of Massengill et al in view of Meyer et al discloses further comprising conducting a second VPC task determined by non-invasive eye tracking.  
Regarding claim 58, combination of Massengill et al in view of Meyer et al discloses wherein the areas of interest of the novel image and the areas of interest of the familiar image are not blurred (paragraph 0019 and paragraph 0062 and paragraph 0088).
 .  
Regarding claim 59, combination of Massengill et al in view of Meyer et al discloses wherein the novel image comprises portions that are blurred to the subject and the areas of interest of the novel image that are not blurred to the subject (paragraph 0019 and paragraph 0062 and paragraph 0088)..
Regarding claim 60, combination of Massengill et al in view of Meyer et al discloses further comprising receiving on the computer-based system (2) movements of a peripheral input device by the subject; and displaying to the subject on the computer-based system an area of interest of the novel image in response to the movements of the peripheral input device.  
Regarding claim 61, combination of Massengill et al in view of Meyer et al discloses wherein the peripheral input device is selected from the group consisting of a mouse, touchpad, a joystick, a trackball, a light pen, and a touch screen (figure 1).  
Regarding claim 65, Massengill et al  discloses (refer to figures 1-5) a system for distinguishing the diagnosis of Parkinson's disease from the diagnosis of cognitive impairment in a subject, comprising a. a computer based system(2)  for conducting a visual paired-comparison (VPC) test, the VPC test including one or more trials, wherein each trial displays areas of interest of a novel image to a subject and displays areas of interest in a familiar image to the subject; and b. an application server coupled to the computer based system for receiving eye movement characteristics for the subject for each trial from the computer based system during the VPC test by the subject, and the eye movement characteristics for the subject match a classifier associated with cognitive impairment that is different from a classifier associated with Parkinson's disease( abstract, column 6, lines 32-45).  
Massengill et al discloses all the claimed limitations except wherein the eye movement characteristics are associated with the areas of interest of the novel image.
Meyer et al discloses, the eye movement characteristics are associated with the areas of interest of the novel image (paragraph 0019 and paragraph 0062 and paragraph 0088).
It would have been obvious to one of ordinary skill in the art at the time of an invention was made to provide the eye movement characteristics are associated with the areas of interest of the novel image in to the Massengill et al  a method for distinguishing the diagnosis of Parkinson's disease from the diagnosis of cognitive impairment  for the purpose of  accurate and efficient device and method for clinically the degree of patient neurological assessment as taught by Meyer (paragraph 0009).
Regarding claim 66, combination of Massengill et al in view of Meyer et al discloses wherein the cognitive impairment is mild cognitive impairment (MCI).  
Regarding claim 67, combination of Massengill et al in view of Meyer et al discloses, wherein the areas of interest of the novel image and the areas of interest of the familiar image are not blurred.  
Regarding claim 68, combination of Massengill et al in view of Meyer et al discloses  the novel image comprises portions that are blurred to the subject and the areas of interest of the novel image that are not blurred to the subject (paragraph 0019 and paragraph 0062 and paragraph 0088).
.  
Regarding claim 69, combination of Massengill et al in view of Meyer et al discloses , wherein the mild cognitive impairment is early stage Alzheimer's disease  
Regarding claim 70, combination of Massengill et al in view of Meyer et al discloses wherein the computer based system (2)  is for receiving on the computer based system movements of a peripheral input device by the subject, and for displaying to the subject on the computer based system (2)  an area of interest of the novel image in response to the movements of the peripheral input device.  
Regarding claim 71, combination of Massengill et al in view of Meyer et al discloses wherein the peripheral input device is selected from the group consisting of a mouse, touchpad, a joystick, a trackball, a light pen, and a touch screen (figure 1).  
Allowable Subject Matter
5.     Claims 54,62-64 and 72-74 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:  wherein each trial includes a familiarization phase followed by a test phase, the familiarization phase and the test phase being separated by a delay interval, wherein the delay interval is at least ten seconds, and wherein a decrease in looking time at the novel image relative to the familiar image, as determined by eye movement characteristics, indicates the presence of cognitive impairment and   wherein the application server is for determining in the application server rehabilitation steps for the subject in response to the cognitive impairment, and for providing the subject with the rehabilitation steps and  the rehabilitation steps comprise training the subject to identify a feature of a familiar image.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/16/2022